Citation Nr: 0724225	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for prepatellar bursa 
of the left knee.

3.  Entitlement to service connection for loss of 
weight/appetite, claimed as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

4.  Entitlement to service connection for sleep impairment, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for neck pain.

7.  Entitlement to service connection for hair loss, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for a left thumb 
disorder.

9.  Entitlement to service connection for heat casualty.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
October 1991.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision in which the RO 
denied service connection for bilateral hearing loss, 
traumatic prepatellar bursa of the left knee, loss of 
weight/appetite, insomnia, short-term memory loss, neck pain, 
alopecia areata, soft tissue injury of the left thumb, and 
heat casualty.  The veteran filed a notice of disagreement 
(NOD) in January 2004, and the RO issued a statement of the 
case (SOC) in April 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in August 2004.

In his August 2004 substantive appeal, the veteran requested 
a Board hearing at the RO (travel board hearing).  Therefore, 
in January 2005, the Board remanded the veteran's claims to 
the RO to afford him a travel board hearing.  However, in 
June 2006, the veteran requested a Board hearing in 
Washington, D.C.  In a July 2007 statement, the veteran 
stated that he no longer desired any Board hearing.

The Board's decision on the claims for service connection for 
bilateral hearing loss, sleep impairment, memory loss, neck 
pain, hair loss, and heat casualty is set forth below.  The 
remaining claims on appeal are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  While in service, the veteran likely experienced 
significant noise exposure during his period of combat and 
during his period of service.

3.  The veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
only opinion evidence addressing the etiology of his 
bilateral hearing loss indicates that the current bilateral 
hearing loss is related to in-service noise exposure.

4.  The veteran had active duty service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

5.  The veteran's sleep impairment has been attributed to 
undiagnosed illness or medically unexplained multi-symptom 
illness.

6.  The veteran's short-term memory loss has been attributed 
to undiagnosed illness or medically unexplained multi-symptom 
illness.

7.  The veteran is diagnosed with cervical ribs, bilaterally, 
of which the medical evidence indicates is a congenital 
abnormality.

8.  Although the veteran has a current diagnosis of residuals 
of cervical trauma, there is no competent evidence or opinion 
of a medical relationship between any such residuals of 
cervical trauma and service.

9.  The veteran's hair loss has been attributed to a known 
clinical diagnosis (alopecia areata) and not to undiagnosed 
illness or other medically unexplained multi-symptom illness.

10.  Although the veteran had one episode of mild dehydration 
in service, there is no medical evidence establishing that 
the veteran has a current, chronic disability associated with 
the in-service episode of mild dehydration or any other in-
service heat-related illness.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

2.  The criteria for service connection for sleep impairment, 
as due to undiagnosed illness or other qualifying chronic 
disability, are met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2006).

3.  The criteria for service connection for short-term memory 
loss, as due to undiagnosed illness or other qualifying 
chronic disability, are met.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).

4.  The criteria for service connection for neck pain, 
diagnosed as cervical ribs, bilaterally, associated with 
residuals of cervical trauma, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

5.  The criteria for service connection for hair loss, as due 
to undiagnosed illness or other qualifying chronic 
disability, are not met. 38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2006).

6.  The criteria for service connection for heat casualty are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Regarding the claims for service connection for bilateral 
hearing loss, sleep impairment, and short-term memory loss, 
in light of the above, and in view of the Board's favorable 
disposition of the claims, the Board finds that all 
notification and development action needed to render a fair 
decision on the claims for service connection for bilateral 
hearing loss, sleep impairment, and short-term memory loss 
has been accomplished.

Regarding the claims for service connection for neck pain, 
hair loss, and heat casualty, in an October 2002 pre-rating 
letter, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate 
claims for service connection, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The August 
2003 rating decision reflects initial adjudication of the 
claims after the issuance of such notice.  Hence, the October 
2002 letter-which meets the first three of Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirements.  While the veteran has not explicitly 
been advised to provide any evidence in his possession that 
pertains to his claims, the claims file reflects that the 
veteran has submitted evidence in support of his claims.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claims.  Accordingly, on these facts, the 
RO's omission is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).

Regarding Dingess/Hartman, the Board finds that the veteran 
has not been informed as to how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations; however, although Board grants 
service connection for bilateral hearing loss, sleep 
impairment, and short-term memory loss, and denies the claims 
for service connection for neck pain, hair loss, and heat 
casualty, in any case, no disability rating or effective date 
is being assigned herein; hence, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and VA-contracted evaluation and examination 
reports.  The Board notes that a November 2002 response from 
the National Personnel Records Center (NPRC) indicates that 
the veteran's service medical records are unavailable.  In an 
April 2003 letter, the RO notified the veteran that his 
service medical records were unavailable and that he should 
submit alternative records that showed service incurrence of 
his claimed disabilities.  In response to this letter and 
prior to receipt of the letter, the veteran submitted copies 
of his service medical records that were in his possession.  
Therefore, the Board finds that the RO has sufficiently met 
its duty to notify the veteran of the unavailability of his 
service medical records and that he should submit alternative 
records or other records in his possession; no further action 
in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice from the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Bilateral Hearing Loss

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran asserts that his current bilateral hearing loss 
is a result of very loud guns and alarm rooms while he was in 
service.  The record indicates that the veteran received a 
Department of the Army Commendation Medal for engaging in a 
combat operation from February 23, to February 28, 1991.

An undated audiological evaluation, submitted with the 
veteran's service medical records, revealed pure tone 
thresholds, in decibels, and were interpreted by the RO as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
35
0
0
LEFT
0
0
10
0
5


On audiological evaluation in May 1989, during the veteran's 
service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
0
LEFT
10
5
0
5
0

Speech audiometry testing was not conducted.  It was noted on 
the May 1989 audiological evaluation report that the veteran 
was routinely exposed to hazardous noise.  Therefore, 
although the evidence shows that the veteran was exposed to 
hazardous noise while in service, he was not shown to be 
diagnosed with bilateral hearing loss while in service or 
upon his discharge from service.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding whether the veteran has a current bilateral hearing 
loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the veteran underwent a VA 
examination in April 2003.  Audiometric testing was conducted 
in connection with that examination; however, the results 
were printed in graphical form.  In the August 2003 rating 
decision, the RO interpreted the results of audiometric 
testing as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
40
30
LEFT
30
30
40
40
30

Speech audiometry testing was not conducted.  The pertinent 
diagnosis was middle-grade bilateral sensory hearing loss.  

In this case, the April 2003 audiometric testing results 
clearly establish bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385.  In addition, as noted 
previously, the veteran's service medical records show that 
the veteran was exposed to hazardous noise while he was in 
service.  Further, the veteran was shown to have engaged in a 
combat operation, during which he was likely exposed to 
extremely loud noise.  

The question remains, however, as to whether the appellant's 
current hearing loss disability is etiologically related to 
his military service.

In this regard, during the April 2003 examination, the 
veteran reported having repeated exposure to extreme noise 
during the Persian Gulf War in 1990.  He stated that he had 
several acoustic traumas caused by gun shot and tank cannon 
noise.  After physical examination and audiological 
evaluation, the examiner opined that the most likely cause 
for the veteran's aural damage was the intense noise the 
veteran was exposed to through continuous loud noise by tank 
cannons and fire arms.

The Board finds that this opinion supports a finding that the 
veteran's current bilateral hearing loss is related to his 
service.  Further, the Board notes that there is no other 
evidence in the claims file to contradict the positive April 
2003 VA opinion.  Considering this opinion, and affording the 
veteran the benefit of the doubt on the question of in-
service injury (noise exposure), the Board finds that the 
evidence supports the veteran's claim for service connection 
for bilateral hearing loss.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and affording the 
veteran all reasonable doubt, the Board finds that the 
criteria for service connection for bilateral hearing loss 
are met.

B.  Claims based on Undiagnosed Illness 
or Other Qualifying Chronic Disability 
(associated with Persian Gulf War service)

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f).

During the pendency of this appeal, Congress revised 38 
U.S.C.A. § 1117, effective March 1, 2002.  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 38 C.F.R. § 
3.317(a)(2).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2011.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following:  fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

Inasmuch as the veteran in this case served in the Southwest 
Asia Theater of Operations from December 1990 to June 1991, 
the Board finds that he is a Persian Gulf War veteran within 
the meaning of the applicable statute and regulation.

The question remains, however, as to whether the record 
presents a sound medical basis for concluding that his 
claimed symptoms are manifestations of undiagnosed illness or 
qualifying chronic disability associated with his Persian 
Gulf War service.  The Board will address this matter in 
connection with each claim below.

1.  Sleep Impairment

Considering the medical evidence of record in light of the 
above criteria, the Board finds that service connection for 
sleep impairment, pursuant to the provisions of 38 U.S.C.A. 
§ 1117, is warranted.

On April 2003 VA examination, the veteran reported that he 
had been in the Gulf region from December 1990 until July 
1991.  He also stated that he had variable insomnia since 
1993 or 1994 and also had profuse sweating at night.  He felt 
fatigue during the day because of his lack of sleep.  He also 
noted that he was stationed in Panama from 1988 to 1989, but 
had no physical problems while there.  The diagnosis was 
persistent sleep disturbances with intermittent episodes of 
insomnia and nonorganic night sweats, undiagnosed.

The Board finds that the diagnosis rendered during the April 
2003 VA examination attributes the veteran's sleep 
disturbances to undiagnosed illness and that such diagnosis 
provides a reasonable basis for a grant of service connection 
for sleep impairment pursuant to 38 U.S.C.A. § 1117.  
Significantly, there is no contrary medical opinion as to the 
etiology of the veteran's sleep impairment.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for sleep impairment, as 
a manifestation of undiagnosed illness or other qualifying 
chronic disability, under the provisions of 38 U.S.C.A. § 
1117, are met.

2.  Short-term memory loss

The veteran claims that his short-term memory loss is due to 
his period of service in the Persian Gulf.

Considering the medical evidence of record in light of the 
above criteria, the Board finds that service connection for 
short-term memory loss, pursuant to the provisions of 
38 U.S.C.A. § 1117, is warranted.

On April 2003 VA examination, the veteran reported that he 
had short-term memory loss present since 1995.  He stated 
that his memory loss consisted of forgetting phone numbers, 
names, and dates.  The diagnosis was short-term memory loss, 
undiagnosed.

The Board finds that this diagnosis attributes the veteran's 
short-term memory loss to undiagnosed illness and that such 
diagnosis provides a reasonable basis for a grant of service 
connection for short-term memory loss pursuant to 38 U.S.C.A. 
§ 1117.  In this regard, the April 2003 physician did not 
attribute the veteran's short-term memory loss to a known 
clinical diagnosis but stated that the short-term memory loss 
was undiagnosed.  Further, there is no contrary medical 
opinion as to the etiology of the veteran's short-term memory 
loss.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for short-term memory 
loss, as a manifestation of undiagnosed illness or other 
qualifying chronic disability, under the provisions of 38 
U.S.C.A. § 1117, are met.

3.  Hair Loss

The veteran asserts that his hair loss is secondary to his 
period of service in the Persian Gulf, pursuant to the 
provisions of 38 U.S.C.A. § 1117.

However, after review of the evidence of record, and in light 
of the above-noted criteria, the Board finds that service 
connection for hair loss is not warranted.

Service medical records are silent as to complaints, 
treatment or diagnoses relating to hair loss.

A February 2002 private medical record from R.K., M.D. 
indicates a diagnosis of alopecia.

On April 2003 VA examination, the veteran reported that his 
hair loss began one year ago with slow progression.  The 
diagnosis was alopecia areata, ongoing since early 2002.

According to the medical evidence above, the veteran's hair 
loss has been attributed to a known clinical diagnosis, 
alopecia areata.  As the veteran's hair loss has been 
attributed to a known clinical diagnosis, and not to an 
undiagnosed disorder or medically unexplained multi-symptom 
illness, service connection under the provisions of 38 
U.S.C.A. § 1117 is precluded.

Furthermore, the record presents no basis for a grant of 
service connection for hair loss on any other basis.  There 
is no evidence of any complaints, findings, or diagnosis of 
any hair loss during service and even the veteran admits that 
his hair loss began in approximately 2002, which is more than 
10 years after his discharge from service.  Further, there is 
no medical opinion of a nexus between hair loss and the 
veteran's period of service, and the veteran has not 
identified or even alluded to the existence of any such 
opinion evidence.


C.  Neck Pain

The veteran asserts that his neck pain resulted from an 
accident.  

However, considering the evidence of record in light of the 
legal criteria, the Board finds that service connection for 
the veteran's claimed neck pain is not warranted.

The veteran's service medical records were reviewed and are 
devoid of any notation of complaint, treatment, or diagnosis 
of a neck disability.

Post-service, on April 2003 VA examination, the veteran 
reported that he had a neck injury in approximately 1996 
while involved in a car accident as a passenger while sitting 
in the front seat.  He stated that his neck complaints began 
later, but he could not remember when they began.  X-rays of 
the cervical spine revealed cervical ribs (genetic 
abnormality), bilaterally.  The diagnosis after physical 
examination was cervical ribs (genetic abnormality), 
bilaterally, associated with cervical trauma residuals in 
1999, resulting in predominantly slight limitation of the 
cervical motion and function.

Service connection may be granted for a hereditary disease 
which either first manifested itself during service or which 
pre-existed service and was aggravated beyond the normal 
progression of the disease during service.  See VAOPGCPREC 
67-90 (July 18, 1990).  VA's General Counsel has further 
explained that service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin, as long as the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service within the meaning of VA laws and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).

VA's General Counsel has also expressly stated that the terms 
"disease" and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions which are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

In this regard, the Board notes that the veteran has been 
diagnosed with cervical ribs, bilaterally, associated with 
cervical trauma residuals.  Regarding the veteran's cervical 
ribs diagnosis, the April 2003 physician noted this to be 
genetic abnormality.  The Board notes that the April 2003 
physician did not comment as to whether the veteran's 
cervical ribs were considered a disease or a defect as 
defined in the VA General Counsel opinion relevant to service 
connection for genetic abnormalities.  See VAOPGCPREC 82-90 
(July 18, 1990).  In any event, even if the veteran's 
cervical ribs are considered to be a disease for which 
service connection is allowed if the disease is aggravated 
beyond it's normal progression, the Board finds that there is 
no evidence of record showing that the veteran's cervical 
ribs disability was aggravated by service.

As such, although the veteran's cervical ribs diagnosis was 
associated with the residuals of the veteran's cervical 
trauma from his automobile accident, the Board notes that the 
automobile accident did not occur during the veteran's period 
of service.  In this regard, the veteran reported being in a 
motor vehicle accident in 1996.  The Board notes that the 
veteran had been discharged from service for approximately 
five years at the time of his automobile accident, as he was 
discharged from service in 1991.  In addition, there is no 
indication in the service medical records that the veteran 
was involved in any accident during service that resulted in 
injury to the neck.  Further, the veteran has not presented, 
identified, or even alluded to the existence of any medical 
evidence showing a relationship between his cervical trauma 
residuals and his service.  Therefore, service connection for 
the veteran's claimed neck pain, diagnosed as cervical ribs, 
bilaterally, associated with cervical trauma residuals, is 
not warranted.




D.  Heat Casualty

The veteran asserts that his heat casualty occurred during 
training while in service.  He states that he can only stay 
outside for a certain period of time when it is hot or he 
would become faint.

Considering the evidence of record in light of the above-
noted criteria regarding service connection, the Board finds 
that service connection for heat casualty is not warranted.

In this regard, a July 1990 service medical record shows that 
the veteran complained of passing out after directing tanks 
outside and being exposed to the sun all day.  He stated that 
he felt weak and had a slight headache.  The diagnosis was 
mild dehydration.

Post-service, there is no evidence of any disability related 
to the veteran's exposure to the heat.  

Based on the evidence of record, the Board finds that the 
veteran's claim for service connection for heat casualty must 
be denied.  In this regard, the Board notes that, although 
the veteran had mild dehydration in service, there is no 
evidence of record to show that he has been diagnosed with a 
current, chronic disability as a result of his episode of 
mild dehydration in service.  In addition, he has not 
presented, identified, or even alluded to the existence of 
any such evidence.  

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, 
competent evidence establishes that the veteran does not have 
the disability for which service connection is sought, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claim 
for service connection for heat casualty must be denied 
because the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.

E.  All Denied Claims

Specifically with respect to the claims for service 
connection herein denied, the Board has considered all 
assertions advanced by the appellant in connection with these 
claims on appeal.  However, each claim turns on a medical 
matter and, as a layman without the appropriate medical 
training and expertise, the appellant simply is not competent 
to provide a persuasive opinion on such a matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, where, as here, claims turns on 
medical matters, medical evidence, not lay assertions, is 
needed to establish each claim.

Also, in reaching each conclusion, the Board has considered 
the applicability of the benefit-of-the doubt doctrine.  
However, as the preponderance of the evidence simply does not 
support the adversely decided claims, that doctrine is not 
applicable to those claims.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.

Service connection for sleep impairment, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.

Service connection for memory loss, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.

Service connection for neck pain is denied.

Service connection for hair loss, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for heat casualty is denied.


REMAND

After review of the evidence of record, the Board finds that 
further RO action on the claims for service connection for 
prepatellar bursa of the left knee, for loss of 
weight/appetite, and for a left thumb disorder is warranted.

Regarding the veteran's claim for service connection for 
prepatellar bursa of the left knee, the service medical 
records show that in July 1988, the veteran complained of 
left knee pain for one day and stated that he was on an 
obstacle course, fell on his knees, and landed on a rock.  
The diagnosis was traumatic prepatellar bursitis.  There were 
no other references in the service medical records of 
complaints by the veteran of a left knee condition.  Post-
service, on April 2003 VA examination, the veteran was 
diagnosed with patellofemoral pain syndrome of the left knee, 
resulting in slight limitation of motion and function.

Given the veteran's in-service injury of the left knee and 
the diagnosis of traumatic prepatellar bursa of the left 
knee, the current diagnosis of patellofemoral pain syndrome 
of the left knee, and the absence of an opinion as to 
etiology of patellofemoral pain syndrome of the left knee, 
the Board finds that a VA examination, and a medical 
opinion-based on full consideration of the veteran's 
documented medical history and assertions-that addresses the 
relationship, if any, between the current patellofemoral pain 
syndrome of the left knee the in-service injury to the left 
knee and diagnosis of prepatellar bursa of the left knee, is 
needed to resolve the claim on appeal.  See 38 U.S.C.A. § 
5103A.  

Regarding the veteran's claim for service connection for 
weight loss, the veteran asserts that after he returned from 
the Persian Gulf, he lost a lot of weight and could not keep 
his food down.  He is claiming service connection for weight 
loss pursuant to the provisions of 38 U.S.C.A. § 1117, for 
disabilities due to undiagnosed illnesses.

A June 1991 service medical record shows that the veteran 
complained that he was losing a lot of weight even though he 
ate a lot.  A physical examination was conducted and was 
found to be normal.

Post-service, a May 1994 private medical record indicates 
that the veteran reported that he was too thin.  A March 1996 
private medical record shows that the veteran complained of 
losing approximately five pounds in one year.  He also had a 
decreased appetite.  He complained of other symptoms related 
to sore throat, chills, insomnia and being nervous.  The 
diagnosis was bronchitis and an underlying psychiatric 
disorder.  On April 2003 VA examination, the veteran reported 
that his appetite was bad since he came back from the Gulf 
War in 1991.  After physical examination, the diagnosis was 
chronic gastrointestinal helicobacter gastroenteritis, most 
likely highly virulent, with infect anemia and slowly 
progressing weight loss because of constant inappetence.  The 
examiner also stated that the veteran had hematological 
changes and immunological weakness that was undiagnosed.  
Laboratory testing was conducted and revealed diagnoses of 
anemia (chronic, highly virulent helicobacter 
gastrointestinal infection - infect anemia), relative immune 
deficiency, thrombocytopenia, and slight lymphopenia.

The Board notes that, as regards the diagnoses rendered 
during the April 2003 VA examination, the medical evidence 
does not clearly establish whether the veteran's weight loss 
is attributable to a diagnosed condition or undiagnosed 
illness.  In this regard, the chronic gastrointestinal 
helicobacter gastroenteritis appears to be a diagnosed 
condition, whereas the examiner also stated that the 
veteran's hematological changes and immunological weakness 
was undiagnosed.  As the evidence is not clear whether the 
veteran's weight loss is attributable to a diagnosed 
condition or undiagnosed illness, the Board finds that a new 
VA examination is necessary to clarify the veteran's 
diagnoses related to his weight loss and to determine the 
etiology of his claimed weight loss.  In addition, if the 
veteran's weight loss is found to be attributable to a 
diagnosed condition, a VA examination is also necessary to 
address the relationship, if any, between the current 
diagnosed condition and the veteran's in-service complaint of 
loss of weight.  See 38 U.S.C.A. § 5103A.

Regarding the veteran's claim for service connection for a 
left thumb disorder, the Board notes that an October 1989 in-
service emergency care record shows that the veteran sought 
treatment for an injury to his left thumb.  The veteran 
stated that while he was running, he fell and landed forward 
on his hands, injuring his left thumb which was extended.  
After physical examination and X-rays, the diagnosis was soft 
tissue injury of the left thumb with collateral ligament 
laxity.  An orthopedic consultation report shows a diagnosis 
of closed, acute Gamekeepers thumb.  Although the veteran 
underwent a general VA examination in April 2003, the 
veteran's thumb was not examined.  As the veteran claims that 
he continues to have symptoms related to the in-service 
injury to his thumb, the Board finds that a VA examination 
and a medical opinion that address any current disability of 
the left thumb and any relationship between a current 
disability and the veteran's in-service injury to the left 
thumb, is needed to resolve the claim on appeal.  See 38 
U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA-contracted examination, by a physician, at an 
appropriate VA or private medical facility to address his 
claimed left knee disability, weight loss, and left thumb 
disorder.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the claim(s) (as the original 
claim(s) will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to him by the 
pertinent VA medical facility. 

On remand, the RO should also give the veteran another 
opportunity to present information and evidence pertinent to 
each claim herein remanded, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should request that the 
appellant furnish all evidence in his possession, and ensure 
that its letter to him meets the requirements of the decision 
in Dingess/Hartman (cited to above) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that the veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the claims remaining on appeal, 
which are service connection for prepatellar 
bursa of the left knee, service connection 
for weight loss, and service connection for 
a left thumb disorder.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond, 
although VA may decide the claim within the 
one-year period. 

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
examination by a physician for his claimed 
left knee disability, weight loss, and left 
thumb disorder, at an appropriate VA or 
private medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each individual designated to 
examine the veteran, and the report of 
each examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  Each examiner should 
set forth all evaluation/examination 
findings, along with the rationale for any 
conclusions reached, in a printed 
(typewritten) report.

Undiagnosed Illness - regarding the 
veteran's claim for weight loss, the 
veteran should be afforded a VA 
examination by a physician, which conforms 
to the guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98- 010).  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should conduct a 
comprehensive general medical examination, 
and provide details about the onset, 
frequency, duration, and severity of 
symptoms of weight loss and state what 
precipitates the weight loss and what 
relieves it, if any.

c.  With respect to the complaint or 
symptom of weight loss, the examiner 
should specifically state whether the 
veteran's weight loss is attributable to a 
known diagnostic entity.  If there is a 
known diagnosis that can be medically 
explained, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the diagnosed 
disability was incurred in or aggravated 
by service.

d.  If the veteran suffers from any 
claimed symptoms that are not determined 
to be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to address 
these findings, and should be ordered by 
the primary examiner.  In such instance, 
the primary examiner should provide the 
specialist(s) with all examination reports 
and test results, and request that the 
specialist determine if the veteran's 
weight loss can be attributed to a known 
clinical diagnosis.  If the veteran's 
symptoms are attributable to a known 
clinical diagnosis, the specialist should 
render an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that the 
diagnosed disability was incurred in or 
aggravated by service.

Left Knee and Left Thumb examination - The 
examiner should indicate whether the veteran 
currently suffers from a left knee 
disability and/or a left thumb disability.  
If the veteran suffers from either or both 
disabilities, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or more probability) that any left knee 
disability or left thumb disability is the 
result of injury or disease incurred or 
aggravated in service, to specifically 
include the veteran's documented in-service 
injury to his left knee and the in-service 
injury to his left thumb.  

4.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate each claim remaining on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


